DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed June 24, 2022.  Claims 1-19 and 21 are currently pending. Claims 14-19 are currently withdrawn from consideration as being drawn to non-elected groups.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-18 directed to Group I(b) and claim 19 directed to Group II non-elected without traverse.  Accordingly, claims 14-19 been cancelled.

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed June 24, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claims and its corresponding dependents has been withdrawn. 
In regards to the Applicant’s remarks about a rejoinder (page 15 of Applicant’s arguments), the Examiner does not agree. In order to be rejoin the restricted claims they must claim all the limitations of the allowable claim. The device in Group I(b), which is drawn to a filter array, each filter controlled individually, does not describe the details of the dielectric spacer as noted in the now allowable claim 1 of Group I(a). The method of manufacture in Group II, does not describe the dielectric spacer, as well as the control circuitry and function of the first and second metasurfaces as described in claim 1. Both of these claims would require extensive amendments to become allowable. The method of manufacture does not make sense to include the control circuitry and function of the device claim. From these arguments the Examiner does not see how to rejoin the claims of the restricted groups I(b) (claims 14-18) and II (claim 19) with the now allowable claims 1-13 and 21 of elected group I(a), which was elected without traverse.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 1, in line 21 the limitation “the selected wavelength” needs to be changed to “a selected wavelength” for antecedent purposes. 

Please Amend the Title: DYNAMIC FILTER COMPRISING A FIRST AND SECOND METASURFACE FOR SPECTRAL SENSING AND EMITTING SYSTEMS

Cancel claims 14-18 and 19 as to being non-elected claims, and claims that do not contain the allowable subject matter. 

Allowable Subject Matter
Claims 1-13 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an apparatus as claimed comprising: a substrate; a first patterned layer coupled to the substrate and comprising a first pattern, the first patterned layer comprising a first metasurface; a second patterned layer disposed separately from the substrate and the first patterned layer and comprising a second pattern, the second patterned layer comprising a second metasurface; more specifically in combination with a dielectric spacer through which radiant energy received by the apparatus passes, the dielectric spacer being coupled to the second patterned layer and disposed within a gap between the first patterned layer and the second patterned layer such that the dielectric spacer moves with the second pattern layer relative to the first patterned layer, the dielectric spacer providing rigidity to the second patterned layer to maintain planar registration between the second patterned layer and the first patterned layer when the first patterned layer and the second patterned layer are in a first position and a second position, and control circuitry in communication with the first patterned layer and the second patterned layer, the control circuitry configured to control the first patterned layer or the second patterned layer to move the first patterned layer and the second patterned layer between the first position and the second position such that a gap distance between the first patterned layer and the second patterned layer is changed to cause a transmittance of radiant energy of the selected wavelength to change from a first transmittance value to a second transmittance value.
Claims 2-13 and 21 are allowed because of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878